
	
		II
		110th CONGRESS
		1st Session
		S. 684
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2007
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To clarify the authority of the Secretary of the Interior
		  with respect to the management of the elk population located in the Theodore
		  Roosevelt National Park.
	
	
		1.Short titleThis Act may be cited as the
			 Elk Population Management Act of
			 2007.
		2.DefinitionsIn this Act:
			(1)Authorized
			 individualThe term authorized individual means an
			 individual, as a volunteer or under contract with the Secretary, who
			 possesses—
				(A)a valid resident
			 big-game hunting license issued by the appropriate agency of the State;
			 and
				(B)any other
			 qualification that the Secretary, in consultation with the appropriate agency
			 of the State, may require.
				(2)Elk management
			 planThe term elk management plan means the elk
			 management plan for the Theodore Roosevelt National Park that is—
				(A)described in a
			 final notice of intent published by the Director of the National Park Service
			 (69 Fed. Reg. 53087) (August 31, 2004); and
				(B)to be included in
			 an environmental impact statement required under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of North Dakota.
			3.Management of
			 elk population
			(a)In
			 generalNothing in section 4
			 of the Act of March 2, 1929 (16 U.S.C. 198c), or any other provision of law,
			 prohibits the Secretary from permitting an authorized individual to use lethal
			 means to reduce the population of elk located within the Theodore Roosevelt
			 National Park, in accordance with the elk management plan.
			(b)ConsultationThe Secretary shall consult with the
			 appropriate agency of the State to determine the level of participation of the
			 appropriate agency in carrying out this Act.
			(c)Limitation of
			 authorityThe Secretary shall
			 not permit an individual to take any elk located within the Theodore Roosevelt
			 National Park for any purpose other than to carry out the elk management
			 plan.
			
